DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 25 January 2021 and 10 June 2021 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites the limitation "the encoder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim over the prior art, Examiner will assume Applicant intended to claim “the decoder” since such appears to be the intended language and is consistent with the rest of the claim language.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US-2017/0347120) in view of Ochotta (‘Image-Based Surface Compression’, by Tilo Ochotta and Dietmar Saupe, Computer Graphics Forum, September 2008, pp 1647-1663).
Regarding claim 1:  Chou discloses a system (fig 17, figs 19a-19b, [0032], and [0045] of Chou – other details shown and described elsewhere in Chou) comprising: one or more sensors configured to capture a plurality of points that make up a point cloud ([0036] of Chou), wherein respective ones of the points comprise spatial information for the point and attribute information for the point ([0053] of Chou); and an encoder configured to compress the point cloud (fig 19a(1901) and [0050] of Chou), wherein to compress the point cloud, the encoder is configured to: determine, for the point cloud, a plurality of patches each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors ([0053] of Chou – ‘(4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point’ – flat surface/geometry data is the recited patch corresponding to portion of point cloud); for each patch, generate a patch image comprising the set of points corresponding to the patch projected onto a patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes); and generate a patch image comprising depth information for the set of points corresponding to the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps); pack generated patch images for each of the determined patches into one or more image frames ([0046] and [0050] of Chou – generated compressed data for multiple image frames); and encode the one or more image frames (fig 19a (1995) and [0058]-[0059] of Chou).
	Chou does not disclose wherein each patch comprises points with surface normal vectors that deviate from one another less than a threshold amount, and wherein the depth information represents depths of the points in a direction perpendicular to the patch plane.
	Ochotta discloses wherein each patch comprises points with surface normal vectors that deviate from one another less than a threshold amount (section 3.3 of Ochotta – partitioning according to threshold of difference between normal vectors, to encode at a higher rate for rough areas and a lower rate for smooth areas), and wherein the depth information represents depths of the points in a direction perpendicular to the patch plane (figure 3 and sections 3.1-3.2 of Ochotta).
	Chou and Ochotta are analogous art because they are from the same field of endeavor, namely compression and other processing of point cloud image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have each patch comprise points with surface normal vectors that deviate from one another less than a threshold amount, and have the depth information represent depths of the points in a direction perpendicular to the patch plane, as taught by Ochotta.  The motivation for doing so would have been to more efficiently compress and encode the 3D point cloud image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chou according to the relied-upon teachings of Ochotta to obtain the invention as specified in claim 1.
	Regarding claim 2:  Chou in view of Ochotta discloses the system of claim 1 (as rejected above), wherein the encoder is further configured to, for each patch: generate a patch image comprising attribute information for one or more attributes of the set of points corresponding to the patch ([0053] of Chou – each portion/patch of geometry data has associated attributes); wherein said pack generated patch images for the determined patches into one or more image frames comprises packing the patch image comprising attribute information ([0050]-[0053] of Chou – image packed for each frame, including associated attributes).
Regarding claim 3:  Chou in view of Ochotta discloses the system of claim 1 (as rejected above), wherein the encoder is further configured to: fill one or more spaces in the one or more image frames not occupied by a patch image with a padding image ([0159]-[0161] of Chou – spaces filled using morphological operations to create filling/padding image).
	Regarding claim 4:  Chou in view of Ochotta discloses the system of claim 3 (as rejected above), wherein the padding image is generated based, at least in part, on image blocks at one or more edges of the patch images ([0159]-[0160] of Chou), wherein the padding image is selected such that variances between the padding image and the image blocks are less than a threshold amount ([0160]-[0161] of Chou –  controls the neighborhood size (threshold amount of image blocks) and the intensity of the filtering (threshold of variances)).
	Regarding claim 5:  Chou in view of Ochotta discloses the system of claim 1 (as rejected above), wherein the encoder is further configured to: generate an occupancy map indicating locations of patch images in the one or more image frames ([0157]-[0159] of Chou – gaps mapped for later filling); and encode the occupancy map ([0159]-[0161] of Chou – gaps filled according to smoothing, or not filled according to criteria).
	Regarding claim 6:  Chou in view of Ochotta discloses the system of claim 1 (as rejected above), wherein the one or more sensors are further configured to capture a plurality of points that make up the point cloud at a subsequent point in time subsequent to a first point in time, wherein at least some of the points of the point cloud have moved between the first point in time and the subsequent point in time ([0066]-[0068] of Chou – motion vectors), wherein the encoder is further configured to: determine vector movements of the at least some points between the first point in time and the subsequent point in time ([0065]-[0066] of Chou); generate, for each patch comprising moved points, a patch image comprising vector movement ([0065]-[0066], and [0075]-[0076] of Chou – motion computed for frames and applied to geometry/patches), wherein movement in a vector component direction for a point is represented by an intensity of a patch image color at the point in the patch image ([0066]-[0068] of Chou – reference value for points modified by motion values).
	Regarding claim 8:  Chou discloses a decoder (fig 17, figs 18a-18b, figs 19a-19b, [0028]-[0029], and [0043] of Chou) configured to: receive one or more encoded image frames (fig 18a(1870) and [0044] of Chou) comprising patch images for a plurality of patches of a compressed point cloud ([0044], [0047], and [0052]-[0053] of Chou), wherein, for each patch, the one or more encoded image frames comprise: a patch image comprising a set of points of the patch projected onto a patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes) and a patch image comprising depth information for the set of points of the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps); decode the one or more encoded image frames comprising the patch images ([0044]-[0046], and [0056] of Chou – decoder decode encoded point cloud image frame data, which includes geometric data); determine, for each patch, spatial information for the set of points of the patch based, at least in part, on the patch image comprising the set of points of the patch ([0053] and [0056] of Chou) projected onto the patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes) and the patch image comprising the depth information for the set of points of the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps); and generate a decompressed version of the compressed point cloud based, at least in part, on the determined spatial information for the plurality of patches ([0055]-[0056], and [0069] of Chou).

	Ochotta discloses wherein the depth information indicates depths of the points of the patch in a direction perpendicular to the patch plane (figure 3 and sections 3.1-3.2 of Ochotta).
	Chou and Ochotta are analogous art because they are from the same field of endeavor, namely compression and other processing of point cloud image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the depth information indicates depths of the points of the patch in a direction perpendicular to the patch plane, as taught by Ochotta.  The motivation for doing so would have been to more efficiently compress and encode the 3D point cloud image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chou according to the relied-upon teachings of Ochotta to obtain the invention as specified in claim 8.
	Regarding claim 10:  Chou in view of Ochotta discloses the decoder of claim 8 (as rejected above), wherein to perform said determine, for each patch, spatial information for the set of points for the patch based, at least in part, on the patch image comprising the set of points of the patch ([0053] and [0056] of Chou) projected onto the patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes) and the patch image comprising the depth information for the set of points of the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps), the decoder is further configured to: identify the patch image comprising the set of points of the patch projected onto the patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes); identify the patch image comprising the depth information for the set of points ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps), wherein the depth information is organized such that respective pieces of depth information for respective ones of the points of the set of points of the patch are located at locations in the depth patch image corresponding to locations of the respective ones of the points in the patch image comprising the set of points of the patch projected onto the patch plane ([0092]-[0094] of Chou – depth map points are organized according to points in the point cloud data creating the patches (voxels/polygonal meshes)); and match respective pieces of depth information to respective points of the patch image comprising the set of points of the patch projected onto the patch plane ([0092]-[0093] of Chou – depth map points are matched to the point cloud data creating the voxels/polygonal meshes).
	Regarding claim 11:  Chou in view of Ochotta discloses the decoder of claim 10 (as rejected above), wherein the one or more encoded image frames further comprise a patch image comprising attribute information for at least one of the patches, wherein the decoder is further configured to: identify the patch image comprising attribute information; and assign attribute information included in the patch image to respective ones of the points of the set of points of the at least one patch ([0051]-[0053] of Chou – each identified portion/patch of geometry data has associated, assigned attributes), wherein the attribute information included in the patch image is organized such that respective pieces of attribute information for respective ones of the points of the set of points of the at least one patch are located at locations in the patch image corresponding to locations of the respective ones of the points of the set of points of the patch as included in the patch image comprising the set of points of the patch projected onto the patch plane ([0096]-[0097] of Chou – attributes and the point cloud data creating the voxels/ polygonal meshes are matched at corresponding spatial points).
Regarding claim 12:  Chou in view of Ochotta discloses the decoder of claim 11 (as rejected above), wherein the decoder is further configured to: receive an occupancy map indicating locations of respective patch images in the one or more encoded image frames ([0157]-[0159] of Chou – gaps mapped for later filling); and utilize the received occupancy map to identify the respective patch images in the one or more encoded image frames ([0159]-[0162] of Chou – occupied patches identified and used for smoothing and filling operations).
	Regarding claim 13:  Chou in view of Ochotta discloses the decoder of claim 12 (as rejected above), wherein the occupancy map further indicates portions of the one or more encoded image frames that do not include data for patch images ([0053], and [0157]-[0158] of Chou – flagged according to whether the point is occupied, including gaps and simply empty points), wherein the decoder is further configured to: budget less decoding resources to decoding portions of the one or more encoded image frames that do not include data for patch images than an amount of decoding resources budgeted to decode other portions of the one or more encoded image frames that include data for patch images (fig 20b(2045) and [0081]-[0086] of Chou – adaptive decoding according to attributes of portions of the received image frame data, with greater processing performed on occupied points; thus, less decoding resources are budgeted to decoding portion that do not include data for patch images).
	Regarding claim 15:  Chou discloses a method of decoding a compressed point cloud ([0028]-[0029], and [0043] of Chou) comprising: receiving one or more encoded image frames (fig 18a(1870) and [0044] of Chou) comprising patch images for a plurality of patches of a compressed point cloud ([0044], [0047], and [0052]-[0053] of Chou), wherein, for each patch, ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes) and a patch image comprising depth information for the set of points of the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps); decoding the one or more encoded image frames comprising the patch images ([0044]-[0046], and [0056] of Chou – decoder decode encoded point cloud image frame data, which includes geometric data); determining, for each patch, spatial information for the set of points of the patch based, at least in part, on the patch image comprising the set of points of the patch ([0053] and [0056] of Chou) projected onto the patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes) and the patch image comprising the depth information for the set of points of the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps); and generating a decompressed version of the compressed point cloud based, at least in part, on the determined spatial information for the plurality of patches ([0055]-[0056], and [0069] of Chou).
	Chou does not disclose wherein the depth information indicates depths of the points of the patch in a direction perpendicular to the patch plane.
	Ochotta discloses wherein the depth information indicates depths of the points of the patch in a direction perpendicular to the patch plane (figure 3 and sections 3.1-3.2 of Ochotta).
	Chou and Ochotta are analogous art because they are from the same field of endeavor, namely compression and other processing of point cloud image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the depth information indicates depths of the points of the patch in a direction perpendicular to the patch plane, as taught by Ochotta.  The motivation for doing so would have been to more 
	Regarding claim 16:  Chou in view of Ochotta discloses the method of claim 15 (as rejected above), wherein said determining, for each patch, spatial information for the set of points for the patch based, at least in part, on the patch image comprising the set of points of the patch ([0053] and [0056] of Chou) projected onto the patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes) and the patch image comprising the depth information for the set of points of the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps), comprises: identifying the patch image comprising the set of points of the patch projected onto the patch plane ([0118]-[0120] of Chou – image data points in point cloud projected onto various planes); identifying the patch image comprising the depth information for the set of points of the patch ([0092]-[0093], and [0119]-[0120] of Chou – creation of path images can include depth maps), wherein the depth information is organized such that respective pieces of depth information for respective ones of the points of the set of points of the patch are located at locations in the depth patch image corresponding to locations of the respective ones of the points in the patch image comprising the set of points of the patch projected onto the patch plane ([0092]-[0094] of Chou – depth map points are organized according to points in the point cloud data creating the patches (voxels/polygonal meshes)); and matching respective pieces of depth information to respective points of the patch image comprising the set of points of the ([0092]-[0093] of Chou – depth map points are matched to the point cloud data creating the voxels/polygonal meshes).
	Regarding claim 17:  Chou in view of Ochotta discloses the method of claim 16 (as rejected above), further comprising: receiving one or more additional encoded image frames for at least one of the patches of the compressed point cloud ([0066]-[0067] of Chou – reference frames and inter-frames), wherein, for at least one patch, the one or more encoded image frames comprise: a patch image comprising vector motion information for the set of points, wherein the vector motion information is relative to the location of the set of points as encoded in the one or more encoded image frames previously received ([0065]-[0066] of Chou – motion vectors for each block); decoding the one or more additional encoded image frames comprising the vector motion patch image for the at least one patch ([0069] of Chou); determining, for the at least one patch, updated spatial information for the set of points of the at least one patch based, at least in part, on the vector motion information ([0065]-[0067] of Chou); and generating an updated decompressed version of the compressed point cloud based, at least in part, on the updated spatial information ([0068]-[0069] of Chou – encoded/compressed frame data with motion vectors decompressed and decoded).
	Regarding claim 18:  Chou in view of Ochotta discloses the method of claim 17 (as rejected above), wherein the vector motion information is organized such that respective pieces of vector motion information for respective ones of the points of the set of points of the patch are located at locations in the vector motion patch image corresponding to locations of the respective ones of the points prior to the vector motion ([0065]-[0066] of Chou – motion vectors for point cloud data for inter-frames based on reference frame), and wherein the respective pieces of the vector information comprise changes in a first direction encoded using varying intensities of ([0075]-[0076] of Chou – attributes, including motion vectors, organized according to geometry data and color components).
	Regarding claim 19:  Chou in view of Ochotta discloses the method of claim 15 (as rejected above), wherein the one or more encoded image frames further comprise a patch image comprising attribute information for at least one of the patches, the method further comprising: identifying the patch image comprising attribute information; and assigning attribute information included in the patch image to respective ones of the points of the set of points of the at least one patch ([0051]-[0053] of Chou – each identified portion/patch of geometry data has associated, assigned attributes).
	Regarding claim 20:  Chou in view of Ochotta discloses the method of claim 19 (as rejected above), further comprising: receiving an occupancy map indicating locations of respective patch images in the one or more encoded image frames ([0157]-[0159] of Chou – gaps mapped for later filling); and utilizing the received occupancy map to identify the respective patch images in the one or more encoded image frames ([0159]-[0162] of Chou – occupied patches identified and used for smoothing and filling operations).

8.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US-2017/0347120) in view of Ochotta (‘Image-Based Surface Compression’, by Tilo Ochotta and Dietmar Saupe, Computer Graphics Forum, September 2008, pp 1647-1663), and in further view of AAPA (Applicant’s Admitted Prior Art).
	Regarding claim 7:  Chou in view of Ochotta discloses the system of claim 1 (as rejected above).  Chou in view of Ochotta does not disclose wherein the one or more image frames are encoded in accordance with a high efficiency video coding (HEVC) standard.
	AAPA discloses wherein the one or more image frames are encoded in accordance with a high efficiency video coding (HEVC) standard ([0009] and [0011] of AAPA – HEVC discussed as one of a few different well-known coding standards).
	Chou and AAPA are analogous art because they are from the same field of endeavor, namely compression and other processing of point cloud image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to encode the one or more image frames in accordance with a high efficiency video coding (HEVC) standard, as taught by AAPA.  The suggestion for doing so would have been that HEVC is a standard, useful encoding format for video data, and thus a useful format for encoding the image frames in Chou.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chou further according to the relied-upon teachings of AAPA to obtain the invention as specified in claim 7.
	Regarding claim 9:  Chou in view of Ochotta discloses the decoder of claim 8 (as rejected above).  Chou in view of Ochotta does not disclose wherein the one or more encoded image frames are decoded in accordance with a high efficiency video coding (HEVC) standard.
([0009] and [0011] of AAPA – HEVC discussed as one of a few different well-known coding standards).
	Chou and AAPA are analogous art because they are from the same field of endeavor, namely compression and other processing of point cloud image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to decode the one or more encoded image frames in accordance with a high efficiency video coding (HEVC) standard, as taught by AAPA.  The suggestion for doing so would have been that HEVC is a standard, useful encoding format for video data, and thus a useful format for encoding the image frames in Chou.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chou further according to the relied-upon teachings of AAPA to obtain the invention as specified in claim 9.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US-2017/0347120) in view of Ochotta (‘Image-Based Surface Compression’, by Tilo Ochotta and Dietmar Saupe, Computer Graphics Forum, September 2008, pp 1647-1663), and in further view of Gervais (US-2017/0337724).
	Regarding claim 14:  Chou in view of Ochotta discloses the decoder of claim 13 (as rejected above), wherein the encoded one or more image frames received by the decoder are encoded as a plurality of blocks ([0072] of Chou); wherein the decoder is configured to, for each block of an image frame: determine, based on the occupancy map, whether the block includes only data for a patch image, or includes only non-patch image data ([0075] of Chou – notes which points are occupied); and for blocks including only non-patch image data, budget a (fig 20b (2045) and [0081]-[0086] of Chou – adaptive decoding according to attributes of portions of the received image frame data, with greater processing performed on occupied points; thus, less decoding resources are budgeted to decoding portion that do not include data for patch images).
	Chou in view of Ochotta does not disclose determining whether the block includes a mix of data for a patch image and non-patch image data; and for blocks including a mix of data for a patch image and non-patch image data, divide the block into sub-blocks, wherein sub-blocks comprising non-patch image data are budgeted less decoding resources than sub-blocks comprising data for patch images.
	Gervais discloses determining whether the block includes a mix of data for processing image and non-processing image data (figs 5-6 and [0042]-[0043] of Gervais – mix of data for processing (decompressing) and not processing (resolution too high to be needed)); and for blocks including a mix of data for a processing image and non-processing image data, divide the block into sub-blocks, wherein sub-blocks comprising non-processing image data are budgeted less decoding resources than sub-blocks comprising data for processing images ([0038]-[0044] of Gervais – divided into sub-blocks of data at different resolutions; if resolution needed, decompression performed for that resolution, but if resolution higher than needed, decompression not performed for that resolution).
	Chou and Gervais are analogous art because they are from similar problem solving areas, namely efficient processing of image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine whether the block includes a mix of data for a patch image and non-patch image data; and for blocks including a 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616